PER CURIAM:
Willie Lee Berry appeals the district court’s order denying his motion for reconsideration of its previous order dismissing his 42 U.S.C. § 1983 (2006) action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Berry v. Porterfield, No. 3:01-cv-00627-GCM, 2008 WL 5115284 (W.D.N.C. Dec. 4, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.